Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office action in response to a RCE filed on 10/26/20. Currently, claims 8-11, 13, and 21-35 remain and are pending review in this Office action. Claims 1-7, 12, and 14-20 have been cancelled. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “a particulate material supply means is provided for supplying particulate material to a build space” as recited in claims 11, 24, and 30 (lines 1-2) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. According to Applicant’s specification, the corresponding structure for the claimed particulate material supply means is a coater or recoater for performing the underlined function (see PGPub 2017/0151727A1: [0038]).   

Claim Rejections - 35 USC § 112
Previous claims rejections under 35 USC 112 (first, second, and fourth paragraphs) have been withdrawn due to Applicant’s amendment and/or reconsideration by the Examiner. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 8, 10-11, 13, 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following underlined limitations are not supported by Applicant’s original specification nor claims, both dated 11/30/16:
Claim 8 lines 7-8 which recites “at least one sensor for measuring an overfeed of the particulate material over an edqe of the build space”. 
Claim 10 which recites “wherein the one or more sensors are binary, digital, analog and/or chromatographic sensors”. Examiner would like to note that claim 8, of which claim 10 depends on, only correspond to the analog weighing apparatus (500) of Figure 5 as mentioned above.
Claim 11 which recites “wherein the particulate material supply means is controllable by the one or more sensors”.
Claim 13 which recites “wherein the one or more sensors are binary”. 
Claim 32 lines 4-7 which recites “the at least one sensors includes multiple sensors arranged in a line parallel to the coating unit; optionally wherein the sensors are located in a side wall which the coating unit passes over, and measures the particulate material above the sensors”. Examiner notes that claim 8, of which claim 32 depends on, only correspond to the embodiment of Figure 5 as mentioned above. Since the underlined limitations of claim 32 correspond to the embodiment of Figures 6-7, therefore the issue of new matter is being raised for the instant case. 
Claim 33 which recites “wherein the device includes an angled waste shaft or a rotated powder waste shaft”. Examiner notes that claim 8, of which claim 33 depends on, only correspond to the embodiment of Figure 5 as mentioned above. Since the underlined limitations of claim 33 correspond to the embodiment of Figures 8A and 8B, therefore the issue of new matter is being raised for the instant case. 
Claim 34 which recites “the overfeed is locally resolved for identifying a location of a defect in the overfeed, transversely to a coating direction”. Examiner notes that claim 8, of which claim 34 depends on, only correspond to the embodiment of Figure 5 as mentioned above. Since the underlined limitations of claim 34 correspond to the embodiment of Figure 7 (including Figure 6) (see [0027] of Applicant’s PGPub), therefore the issue of new matter is being raised for the instant case. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 13, 26, and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 line 2 recites “prior to producing a component”, however it is unclear what is meant by the underlined limitation. First, is the “a component” the same as the three-dimension components” as recited in line 1 of the instant claim. Secondly, is the underlined limitation referring to providing a build container having a build space prior to producing the component. For purpose of examination, the Examiner will consider the underlined-bolded interpretations to read on the underlined limitation.       
Claims 26 (line 1-2) and 32 (lines 2-3) recites “the device includes a controller for regulation of the coating unit based on a measured overfeed”, however it is unclear if the underlined limitation is referring to the “measuring a weight or load of an overfeed” (as recited in line 6 of independent claim 21 for claim 26) and “measuring of an overfeed” (as recited in line 7 of independent claim 8 for claim 32) respectively or something else. For purpose of examination, the Examiner will consider the underlined-bolded limitations for the respective claims.

Claim Objections
Previous claims objections have been withdrawn due to Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-9, 11, 33, and 35 is/are rejected under 35 U.S.C. 103 as obvious over Russell et al. (US2004/0265413A1) (hereinafter referred as “Russell413”) in view of Allaman et al. (US2008/0241404A1). At the outset, the Examiner would like to note that claims 8-9, 11, 33, and 35 (including claims 10, 13, 21-32, and 34 below) are directed to a device capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the claimed device.
Regarding claim 8, 
Russell413 teaches a device (Figures 1-7) capable of producing three-dimensional components (Abstract), comprising, prior to producing a component (Examiner notes that the build container (24,12) as mention below is provided prior to producing parts (“component”) from the build material ([0051-0052]) (Figures 1-7).):
a build container (build surface (24) build drum (12)) having a build space (24); 
Figure 1
a coating unit (build material dispenser assembly (20) spreader assembly (22) counter-rotating spreader roll (52) roll scraper (54)) which includes a scraper apparatus (54), 
Figure 3
wherein the coating unit (20,22,52,54) is capable of applying a particulate material in layers ([0050-0051]) and passes over the build container (24,12) (Examiner notes that said build drum (12) can be stationary as the printing components comprising at least said material dispenser assembly (20) and spreader assembly (22) (which also includes said counter-rotating spreader roll (52) and said roll scraper (54) ([0050])) 
Figure 3
and at least one sensor (58) capable of measuring an overfeed of the particulate material over an edge of the build space (24) ([0053-0054]).
Russell413 is silent to a selective solidification apparatus.
However, Russell413 does teach producing 3d objects by depositing alternating layers of powdered build material and binder on said build surface (24) ([0046]) (Figures 1 and 4), wherein said binder causes solidification of said powder layers ([0003]). 
Allaman teaches that it is known in the art that powder layers having liquid reagent/resin comprising a binder ([0142]) can be cured/solidified immediately after said binder contact said powder layers or said curing/solidification can occur quickly after exposure to electromagnetic radiation-based system comprising UV source, visible or infrared light radiation unit, or microwave unit ([0068,0051-0054]). 
It would have been obvious to one having ordinary skilled in the art to incorporate an electromagnetic radiation-based system as taught by Allaman in the apparatus of Russell413 to yield predictable and reasonable expectation of successful result of quickly curing Rusell413’s powder build material and binder thereby maximizing the production rate. 
Regarding claim 9,
The combination of Russell413 and Allaman remains.
Russell413 additionally teaches wherein the sensor (58) is provided at an end (center opening (56)) of a coating path (entire radial path of said build container (24,12)) ([0053-0054]).
Figures 4-5  
Regarding claim 11,
The combination of Russell413 and Allaman remains.
The mentioned combination additionally teaches wherein a particulate material supply means (build material dispenser assembly (20)) is provided capable of supplying particulate material to a build space during a pass (as mentioned above) of the coating unit (20,22,52,54) (Russell413:[0049]). 2  
Figures 1-3
With respect to the limitations of “optionally, wherein the particulate material supply means is controllable by the one or more sensors”, the Examiner submits that the term “optionally” is interpreted as not required. Accordingly, the underlined limitations will not be rejected at this time.  
Regarding claim 33,
The combination of Russell413 and Allaman remains.
Russell413 additionally teaches wherein the device (Figures 1-7) includes an angled waste shaft (Examiner notes that excess materials fall toward the center opening (56) into overflow tray (68) ([0053]) which has individual angled compartments (“angled waste shaft”) as shown in Figures 1 and 3-4. Examiner notes that Applicant’s specification teaches that a waste shaft/powder waste shaft is a compartment where excess/overfeed material (200) is pushed into by a 
Regarding claim 35,
The combination of Russell413 and Allaman remains.
Russell413 additionally teaches wherein the device (Figures 1-7) is an active device which forcibly removes the overfeed of the particulate material (Examiner notes that since said spreader assembly (22) is capable of removing excess material (“overfeed”) from said build surface (24) into said center opening (56) ([0053]) (Figures 1-5), therefore said device shown in Figures 1-7 is an active device as claimed.).

Claim(s) 13, 32, and 34 is/are rejected under 35 U.S.C. 103 as obvious over Russell et al. (US2004/0265413A1) (hereinafter referred as “Russell413”) in view of Allaman et al. (US2008/0241404A1) and in further view of Russell et al. (US2005/0280185A1) (hereinafter refereed as “Russell185”).
Regarding claim 13,
The combination of Russell413 and Allaman remains, but is silent to wherein the one or more sensors are binary.
However, Russell413 does teach that said sensor (58) monitors the amount of excess material falling through the center opening (56) ([0053]). 
Russell185 teaches that it is known in the art that one or more sensors comprising an optical sensor can be used for detecting excess build material (51) 
It would have been obvious to one having ordinary skilled in the art to reconfigure Russell413’s sensor (58) to be an optical sensor (binary type) as suggested by Russell185 to yield predictable and reasonable expectation of successful result of monitoring the amount of excess material falling through said center opening (56).    
Regarding claim 32 and 34,
The combination of Russell413 and Allaman remains.
Russell413 additionally teaches wherein the device (Figures 1-7) includes a controller for regulating the amount of said powder build material deposited from said coating unit (20) based on a measured overfeed from said sensor (58) situated in the center opening (56) ([0053-0054,0012]). Russell413 also teaches a line parallel (in the direction of arrow (44) as shown in Figure 4) to the width of the coating unit (20,22,52,54) and a line transverse (in the direction perpendicular to said direction of arrow (44) and along the length of said coating unit (20,22,52,54)) to the coating direction (arrow (44)) (Figures 1-3).        
However, the mentioned combination is silent to multiple sensors arranged in a line parallel to the coatinq unit (claim 32); and wherein the overfeed is locally resolved for identifying a location of a defect in the overfeed, transversely to a coating direction (claim 34).  
In the same field of endeavor, Russell185 teaches that a plurality of optical sensors can be used for monitoring/sensing the amount of build material (51) (including the thickness and/or uniformity of the build material (51) being deposited) being deposited on the build surface (57) and wherein a computer control can adjust the amount of said powder build material being deposited by the receiving trough (56) based said monitoring/sensing ([0062-0063,0066,0018]) (Figures 6B-6C). While Russell is silent on how said optical sensors are being arranged, however Russell does teach that the build surface (57) along the x-axis (59) and y-axis (48) can be used to form parts of various sizes including a small part (67) ([0059-0063]) as shown in Figure 6D (also see Figures 5A-5C and 6A-6C). Thus, it would have been obvious to one having ordinary skilled in the art to arrange said plurality of optical sensors along various positions along said x-axis (59) (“arranged in a line parallel to the [width of the] coater”) and y-axis (48) (“arranged in a line parallel to the [length of the] coater” and “overfeed is locally resolved, transversely to a coating direction”) in order to control the thickness and/or uniformity of said deposited build material (51) along said x-axis (59) and y-axis (48) thereby forming a part that has uniform thickness.).   
With respect to the limitations of “optionally wherein the sensors are located in a side wall which the coating unit passes over, and measures the particulate material above the sensors” as recited in claim 32, the Examiner submits that the term “optionally” is interpreted as not required. Accordingly, the underlined limitations will not be rejected at this time.  
With respect to the limitation of “identifying a location of a defect in the overfeed” as recited in claim 34, the Examiner notes that the underlined recitation is considered as merely intended use of the claimed apparatus (device). See MPEP 2114-2115. 
In addition to said sensor situated in said center opening (56), it would have been obvious to one having ordinary skilled in the art to incorporate a plurality of optical sensors along said line parallel to said width of said coating unit (20,22,52,54) and along said line transverse to said coating direction (44) to yield predictable and reasonable expectation of successful result of controlling the thickness and/or uniformity of said build material along the underlined features thereby forming a part that has uniform thickness. 


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over Russell et al. (US2004/0265413A1) (hereinafter referred as “Russell413”) in view of Allaman et al. (US2008/0241404A1) in further view of Saito et al. (JPH0889780A) or Li et al. (US2005/0211163A1) or Baudimont et al. (WO2015040327A1, citation is based on English equivalent US20160228987A1) or Prabhu et al. (EP2774693A1).
Regarding claim 10,
The combination of Russell413 and Allaman remains.
Russell413 additionally teaches a plurality of sensors (58) for monitoring/detecting an amount of overfeed of the particulate material (powder 
However, the mentioned combination is silent to the type of sensors as claimed.
The Examiner submits that a CCD camera is known to be used for detecting the presence or amount of powder material (see Saito: ([0019,0021,0011], Abs), Li: ([0067] also see [0015] which teaches 3D printing), Baudimont: ([0008] also see [0001-0003,0008] which teaches 3D printing), or Prabhu: ([0008])).
It would have been obvious to one of ordinary skill in the art at the time of the invention substitute Russell413’s sensors (58) with CCD cameras as taught by Saito or Li or Baudimont or Prabhu to yield predictable and reasonable expectation of successful result of detecting the presence or amount of powder material. One would have been motivated to do so because Russell413 teaches using said sensors (58) for monitoring/detecting the presence or amount of powder material and Saito or Li or Baudimont or Prabhu teaches a known sensor comprising a CCD camera for detecting the presence or amount of powder material.  

Claim(s) 21-22, 24, and 26 is/are rejected under 35 U.S.C. 103 as obvious over Russell et al. (US2004/0265413A1) (hereinafter referred as “Russell413”) in view of Allaman et al. (US2008/0241404A1) in further view of in view of Morikawa (US2013/0052291A1).
Regarding claim 21,
The combination of Russell413 and Allaman teaches all of the structural limitations of the claimed device of the instant claim as demonstrated in the aforementioned rejection of claim 8 above, but is silent to at least one sensor for  measuring a weight or load of the overfeed of the particulate material.
However, Russell413 does teach that in rapid prototyping (Figures 1-7), a sensor (58) is used for monitoring/detecting an amount of overfeed of the particulate material (powder ([0046])) falling through said center opening (56); and wherein said sensor (58) can be other types of sensors ([0053-0054]). Russell413 also teaches a controller for regulating the amount of said powder build material deposited from said coating unit (20) based on said monitoring/detection ([0053-0054,0012]).
Morikawa teaches that it is known in rapid prototyping art that a weight sensor (368) can be used to monitor/measure the amount/weight of powder present; and wherein the weight information from said weight sensor (358) is sent to a main controller (90) ([0160,0146]) (Figure 13).   
It would have been obvious to one having ordinary skilled in the art to substitute Russell413’s sensor (58) with a weight sensor and to send the amount/weight information of said powder build material to said controller as taught by Morikawa to yield predictable and reasonable expectation of successful result of monitoring/measuring the amount/weight of said powder build material present in said center opening (56) and additionally regulating said amount of said powder build material deposited from said coating unit (20). One would have    
Regarding 22,
The combination of Russell413 and Allaman remains.
Russell413 additionally teaches all of the limitations of the instant claim as demonstrated in the aforementioned rejection of claim 9 above. 
Regarding 24,
The combination of Russell413 and Allaman remains.
Russell413 additionally teaches all of the limitations of the instant claim as demonstrated in the aforementioned rejection of claim 11 above. 
Regarding 26,
The combination of Russell413 and Allaman remains.
Russell413 additionally teaches all of the limitations of the instant claim as demonstrated in the aforementioned rejection of claim 32 above. 


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as obvious over Russell et al. (US2004/0265413A1) (hereinafter referred as “Russell413”) in view of Allaman et al. (US2008/0241404A1) in further view of in view of Morikawa (US2013/0052291A1) and in further view of Russell et al. (US2005/0280185A1) (hereinafter referred as “Russell185”).
Regarding claim 23,
The combination of Russell413, Allaman, and Morikawa remains, but is silent to multiple sensors arranged in a line parallel to the coatinq unit.
However, Russell185 teaches all of the underlined limitation as demonstrated in the aforementioned rejection of claim 32 above. 
In addition to said weight sensor as taught by the combination of Russell413, Allaman, and Morikawa (see rejection of claim 21 above), it would have been obvious to one having ordinary skilled in the art to incorporate a plurality of optical sensors along said line parallel to said width of said coating unit (20,22,52,54) and along said line transverse to said coating direction (44) to yield predictable and reasonable expectation of successful result of controlling the thickness and/or uniformity of said build material along the underlined features thereby forming a part that has uniform thickness. 


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as obvious over Russell et al. (US2004/0265413A1) (hereinafter referred as “Russell413”) in view of Allaman et al. 
Regarding claim 25,
The combination of Russell413, Allaman, and Morikawa remains.
The mentioned combination additionally teaches said weight sensor is used for monitoring/measuring the amount/weight of said powder build material present in said center opening (56), and said controller regulate said amount of powder build material deposited from said coating unit (20) based on said monitoring/measuring as demonstrated in the aforementioned rejections of claims 21 and 26 above. 
While a weight sensor is taught, however the mentioned combination is silent to its type as claimed. 
The Examiner submits that it is known to use an analog weight sensor, for measuring the weight of powder, to send an analog output signal therefrom to a controller to be converted to a digital value by an A/D converter.
For example, Ikeya teaches that it is known to use an analog weight sensor, for measuring the weight of powder, to send an analog output signal therefrom to a controller to be converted to a digital value by an A/D converter (C1L35-38, also see C1L9-17 for weight sensor being used for measuring weight of powder).
It would have been obvious to one having ordinary skilled in the art to modify the weight sensor as taught by the combination of Russell413, Allaman, and Morikawa to be an analog type including incorporating an A/D converter to 


Claim(s) 21-23, 24, and 26 is/are rejected under 35 U.S.C. 103 as obvious over Russell et al. (US2005/0280185A1) (hereinafter referred as “Russell185”) in view of Morikawa (US2013/0052291A1). Examiner would like to note that this set claim rejections are separate from the rejections above.  
Regarding claims 21 and 26,
Russell185 teaches a device (Figures 1-15) capable of producing three-dimensional components (Abstract), comprising:
a coating unit (gantry assembly (40) comprising at least a powder receiving trough (56) and spreader assembly (58)) which includes a scraper apparatus (58) capable of providing a particulate material (powder 
Figures  4A-4B, 6A-6D
a selective solidification apparatus (selective laser sintering, [0004]), 
Figures 5C, 6B, 6C 
at least one sensor (optical sensor) is disposed proximate one or more buttresses (52) which measures the amount of powder build material (51) spills over at least a portion of the walls (55) ) ([0066]) as shown in Figures 6A-6D;
and wherein the device includes a controller (computer control) capable of regulating the coating unit (56,70) based on a measured overfeed (Examiner notes that Russell185 teaches that the rate at which said build material (51) is deposited onto said build surface (57) by said powder receiving trough (56) is regulated by a computer control ([0062-0063]) and monitored/sensed by one or more sensor comprising optical sensor ([0066,0063]); and wherein said monitored/sensed can be used for adjusting the amount of powder material being deposited ([0018]) (Figures 6B-6C). Alternatively, it would have been obvious to one having ordinary skilled in the art to adjust the amount of said powder build material being deposited by controlling, using said computer control, said powder receiving trough (56) based on said measured/sensed, by one or more optical sensor, amount of powder build material (51) being deposited for 
Russell185 is silent to said optical sensor is for measuring a weight or load of said overfeed.
However, Russell185 does teach that the one or more sensors (optical sensor) is for detecting/sensing/monitoring the presence or amount of powder spill over at least a portion of said walls (55) including said computer control (as mentioned above); and wherein the invention relates to rapid prototyping ([0002]).
Morikawa teaches that it is known in rapid prototyping art that an optical sensor or a weight sensor (368) can be used to monitor/measure the amount/weight of powder present; and wherein the weight information from said weight sensor (358) is sent to a main controller (90) ([0160,0146]) (Figure 13).   
It would have been obvious to one having ordinary skilled in the art to substitute Russell185’s optical sensor (disposed proximate one or more buttresses (52) which measures the amount of powder build material (51) spills over at least a portion of the walls (55)) with a weight sensor and to send the amount/weight information of said powder build material (51) to said computer control as taught by Morikawa to yield predictable and reasonable expectation of successful result of monitoring/measuring the amount/weight of said powder build material (51) present on said build surface and additionally regulating said amount of said powder build material deposited from said trough (56). One would have been motivated to do so because Russell185 desires sensing/monitoring    
Regarding claim 22,
The combination of Russell185 and Morikawa remains.
The mentioned combination additionally teaches wherein the sensor (weight sensor) is provided at an end of a coating path (disposed proximate one or more buttresses (52)) (Russell185: [0066]). 
Figures 6A, 6D
Regarding claim 23,
The combination of Russell185 and Morikawa remains. 
Russell185 additionally teaches multiple sensors (Examiner notes that Russell185 teaches a plurality of optical sensors can be used for monitoring/sensing the amount of build material (51) (including the thickness and/or uniformity of said build material (51) being deposited) being deposited on said build surface (57) ([0066]) and wherein a computer control can adjust the amount of said powder build material being deposited by the receiving trough (56) based said monitoring/sensing ([0062-0063,0066,0018]) (Figures 6B-6C). While Russell185 is silent on how said optical sensors are being arranged, 
Regarding claim 24,
The combination of Russell185 and Morikawa remains. 
Russell185 additionally teaches wherein a particulate material supply means (powder receiving trough (56)) is provided capable of supplying particulate material to a build space during a pass of the coating unit (40,70,56,58) ([0057]).
Figures 4A-4B, 5A-5C, 6A-6D
With respect to the limitations of “optionally, wherein the particulate material supply means is controllable by the one or more sensors”, the Examiner submits that the term “optionally” is interpreted as not required. Accordingly, the underlined limitations will not be rejected at this time.  

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as obvious over Russell et al. (US2005/0280185A1) (hereinafter referred as “Russell185”) in view of Morikawa (US2013/0052291A1) and in further view of Ikeya et al. (US5906294).
Regarding claim 25,
The combination of Russell185 and Morikawa remains.
The mentioned combination additionally teaches said weight sensor is used for monitoring/measuring the amount/weight of said powder build material (51) spilled over at least a portion of the walls (55), and wherein said computer control regulate said amount of powder build material (51) deposited from said trough (56) based on said monitoring/measuring as demonstrated in the aforementioned rejections of claims 21 and 26 above. 
While a weight sensor is taught, however the mentioned combination is silent to its type as claimed. 
The Examiner submits that it is known to use an analog weight sensor, for measuring the weight of powder, to send an analog output signal therefrom to a controller to be converted to a digital value by an A/D converter.
Ikeya remains as demonstrated above.
It would have been obvious to one having ordinary skilled in the art to modify the weight sensor as taught by the combination of Russell185 and Morikawa to be an analog type including incorporating an A/D converter to said computer control as suggest by Ikeya to yield predictable and reasonable expectation of successful result of sending said amount/weight information from said weight sensor to said computer control in order to regulate said amount of 

Claim(s) 27-31 is/are rejected under 35 U.S.C. 103 as obvious over Sperry et al. (US2013/0078325A1).
Regarding claim 27, Sperry teaches:
a device (Figures 1-11) capable of producing three-dimensional components (Abstract), comprising: 
a coating unit (cartridge (16) coating bar (26)) which includes a scraper apparatus (26) capable of providing a particulate material in layers ([0058-0059]); 
Figures 2, 3A-3B, and 4 
a selective solidification apparatus (imager (32)) ([0059]); 
Figure 2
and at least one sensor (optical sensor) capable of measuring an overfeed of the particulate material; wherein the at least one sensor is located in a side wall which the coating unit (26,16) passes over and capable of measuring the particulate material above the at least one sensor (Examiner notes that one or more of said optical sensor can be positioned beneath the film (66) to send optical signal through said film (66) and the solid imaging material and off a reflector that is positioned on the bottom of the slot (38) and back to the sensor ([0075-0076]) (Figures 8B-8C). Said optical signal indicate the amount of solid imaging material in the tray (18) ([0075-0076]) and therefore capable of measuring an overfeed of said solid imaging material. Since said one or more of said optical sensor can be positioned beneath the film (66) ([0075]) and because said film (66) is adheres to said tray (18) ([0066]) (Figures 6A-6C), of which is situated within the solid imaging apparatus (10) (Figures 2 and 4); therefore it would have been obvious to arrange said one or more optical sensor on any side wall(s) of said solid imaging apparatus (10) beneath said tray (18) (Figure 2) for the purpose of securing said optical sensor(s). Since said cartridge (16) is received in said slot (38) ([0062]) (Figures 3A-3B, 4A, and 8A) during the building process ([0008,0019]) and because of the underlined condition (see above), therefore said cartridge (16) would necessarily pass over said sensor(s). Alternatively, it would have been obvious to one having ordinary skilled in the art to have said cartridge (16) to pass over said sensor(s) for the purpose of allowing said optical signal to be sent back to said sensor(s) from said reflector when the latter is above the former. Also, since said coating bar (26) (Figures 2 and 4) control the coating and thickness of said solid imaging material ([0006]) and because said sensor(s) senses said coating and thickness ([0005,0075-0076]) therefore said coating bar (260 would necessarily pass over said sensor(s).).           
Regarding claim 28, Sperry teaches:
wherein each of the at least one sensors is optical sensor(s) ([0075]) which is known to be a binary sensor as evidenced by Applicant’s specification (see PGPub 2017/0151727 on paragraph [0062]).
Regarding claim 29, Sperry teaches:
wherein the at least one sensors includes multiple sensors (Examiner notes that a plurality of optical sensors can be used for detecting the presence and/or thickness of the solid imaging material in the tray (18), and wherein amount of new solid imaging material can be supplied to said tray (18) based on said detection ([0075-0076,0005]). While Sperry is silent on how said optical sensors are being arranged, however Sperry does teach that the application of the new layer of said solid imaging material and the control of the thickness of the layer is in the x-axis and y-axis due to the movement of said coating bar (26) during the second movement ([0059]) as shown in Figure 2. Thus, it would have been obvious to one having ordinary skilled in the art to arrange said plurality of optical sensors along various positions along said x-axis (“arranged in a line parallel to the [width of the] coater”) (including at front and back section of said tray (18) in the x-axis direction as shown in Figures 2 and 4) and y-axis (“arranged in a line parallel to the [length of the] coater”) (including at front and back section of said tray (18) in the y-axis direction as shown in Figures 2 and 4)  in order to control the uniform thickness of said deposited solid imaging material along said x-axis and y-axis thereby forming a part that has uniform thickness.).   
Regarding claim 30, Sperry teaches:
wherein a particulate material supply means (cartridge (16)) is provided and capable of supplying particulate material to a build space during a pass of the coating unit (26,16) ([0058-0059,0005]);
Figures 2 and 4
with respect to the limitations of “optionally, wherein the particulate material supply means is controllable by the one or more sensors”, the Examiner submits that the term “optionally” is interpreted as not required.
Regarding claim 31, Sperry teaches:
wherein 4the at least one sensors includes multiple sensors arranged in a line parallel to the coating unit (as demonstrated in the aforementioned rejection of claim 29 above). 

Response to Arguments
Applicant's arguments filed 10/26/20 have been fully considered.
1) Regarding the rejection of claim 8 under 35 USC 112 (first paragraph), Applicant argued that the Office action erred in suggesting that measuring an overfeed over an edge of a container would only correspond to the embodiment of Applicant's FIG. 5 since ([0082,0065]) as indicated by the Examiner does not provide evidence that the term only is used in any of these paragraphs. 2) Applicant argued that the support is found in throughout the specification including ([0018,0019,0059,0066,0074,0082,0085,0086]) which use the term sensors. 3) Applicant argued that the mentioned paragraphs provide support for multiple sensors of which the Examiner indicated as new matter. 4) Applicant argued that Applicant's 
With respect to the first two arguments, the Examiner respectfully disagree and submit that none of the paragraphs pointed out by Applicant provide support for the entire limitations of “at least one sensor for measuring an overfeed of the particulate material over an edqe of the build space” as recited in lines 7-8 of claim 8. According to Applicant’s specification, measuring an overfeed (200) over an edge of the build space (209) would correspond to the embodiment of Applicant’s Figure 5 wherein the analog weighing apparatus (500) acts as a sensor ([0082,0065]). In the mentioned ([0082,0065]), only a single sensor (analog weigh apparatus (500)) is used. As taken verbatim from Applicant’s specification, “FIG. 5 shows a specific embodiment, in which overfeed (200) falls over the edge of build space (209) and then lands in the bowl of a weighing device (500), whereby overfeed (200) may be measured by weighing.” ([0082]) and “If the overfeed powder is detected by an analog measuring apparatus, this may further improve the monitoring of the coating operation. A sensor of this type may be a weighing apparatus.” ([0065]) emphasis added. There is no other paragraph (nor figure other than Figure 5) in the entire specification that teaches, either explicitly or implicitly, measuring the overfeed of the particulate material over an edge of the build space as claimed. It is noted that Applicant also acknowledged (see Applicant’s arguments dated 2/18/20 on page listed as “6”) that claim 8 only correspond to the embodiment of Figure 5 (Figures 1 and 2A as pointed out by Applicant’s argument is Since there is only one sensor (500) disclosed in Applicant’s specification for performing the underlined limitations and because claim 8 recites that the sensor could be one or more, therefore the multiple sensors raises the issue of new matter. Therefore all claims that depend on claim 8 which recite multiple sensors (“more sensors”) would also raise the issue of new matter as demonstrate below. Additionally with regard to the second argument, the Examiner submits that Figures 1-2 are generic embodiment since they just show the coating device and the coating operation without disclosing any sensor ([0072-0080]). The mentioned paragraph 0074 pointed out by Applicant does not provide any support for at least one sensor for measuring an overfeed of the particulate material over an edge of the build space. In Applicant’s Figures 6-7, the Examiner submits that while the figures provide support for more than one sensor, however the sensors are not performing the underlined claimed function as indicated above. Rather, the sensors (600) (Figures 6-7) are upstream of the waste shaft (208) ([0083-0084]), of which the edge of the build container (104) exists as shown in Figures 1 and 2A-2C. With respect to the third argument, the Examiner submit that Applicant is mischaracterizing the rejection and the issue raised has been addressed above. With respect to the fourth argument, the Examiner has thoroughly reviewed the mentioned technical data sheet in light of the load cells disclosed in Applicant’s specification. However, the Examiner submit that ([0066,0059]) of Applicant’s specification only discloses a generic load cell and not the specific model as indicated in the mentioned technical data sheet. Regardless, the Examiner submit that while a load cell is known for measuring weight, however as mentioned above a single sensor is used rather than a plurality of sensors for 
1) Regarding Russell (US2005/0280185A1) (hereinafter referred as “Russell185”) for the rejection of claim 8, Applicant argued that Russell fail to teach a device that includes a build container since the alleged build container (side walls (55) build volume (44)) as indicated in the previous Office action are components that are related to the formed parts/objects and not features of the device. 2) Applicant argued that the side walls (55) are not present until a part is built. 
In response, the Examiner submits that the rejection has been withdrawn due to Applicant’s amendment of claim 8 which now require that the build container having a build space is provided prior to producing a component. For this reason, the Examiner submits that the previous rejections of (claims 32 and 34 in view of Russell185; claim 10 in view of Russell185/Saito or Li or Baudimont or Prabhu) are also withdrawn due to their dependency on claim 8.   
1) Regarding claim 34, Applicant argued Applicant has identified the need for identifying the location of defects (particularly from the coating unit). 2) Applicant argued that Applicant has solved this problem by locally resolving the overfeed in the direction transverse to the coating direction.
In response, the Examiner submits while the rejection of claim 34 in view of Russell185 has been withdrawn for reason mentioned above, however the teaching of identifying a location of a defect in the overfeed” as recited in claim 34, then it is submitted that the underlined limitation is merely intended use of the claimed apparatus (device) and therefore a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). If the apparatus of the prior art meets all the structural limitation of the claimed In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). An apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).Therefore, the patentability of an apparatus claim depends on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int'l lnc. v. Coolsavings.com Inc., 289 F.3d 801,809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313,315-16 (CCPA 1949). 
1) Regarding claim 23, Applicant argued that the instant claim depends from claim 21. 2) Applicant argued that the Office action provides no evidence that Russell185 teaches at least one sensor for measuring a weight or load of an overfeed of the particulate material as required by claim 21.
With respect to the first argument, the Examiner acknowledge that claim 23 depends on claim 21. The Examiner also acknowledge that a typo occurred when the previous final Office action rejected the former claim over Russell185 only whereas the latter claim was rejected over Russell185 in view of Morikawa. The Examiner submits claim 23 should have been rejected over the latter combination. Despites this fact, the Examiner contends that the thrust of the rejection of claim 23 does not change because as indicated on pages 16-17 of the mentioned final Office action, Russell teaches “wherein the one or more sensors includes multiple sensors arranged in a line parallel to the coater” as required by the instant claim. Accordingly, the rejection of claim 23 in 
1) Regarding claim 21, Applicant alleged that the Office action admits that Russell185 does not teach a device for producing three-dimensional components comprising at least one sensor for measuring a weight or load of an overfeed of the particulate material. 2) Applicant alleged that the Office action suggests that Morikawa teaches these features in FIG. 13 of Morikawa (elements 90 and 368). 3) Applicant argued that as seen in FIG. 13, elements 90 and 368 are in the powder removing apparatus and there is no evidence presented that Morikawa teaches a molding apparatus including these features. 4) Applicant argued that the Office action also references paragraphs 0146 and 0160 of Morikawa, but these paragraphs are describing a sensor in the powder removing apparatus. 5) Applicant argued that the Office action errs in suggesting that one would modify the molding device of Russell185 to include these missing features. 6) Applicant argued that the passage of Russell185 cited by the Examiner that describes an optical sensor disposed proximate one or more buttresses, is referring to the measurement of the build material that is spread across the build surface and not measuring an overfeed. 
With respect to the first argument, the Examiner respectfully disagrees and submit that the Office never took such position. 
As indicated in the aforementioned rejection above, Russell185 teaches all of the structural limitations of the claimed device including at least 
Russell185 is silent to said optical sensor is for measuring a weight or load of said overfeed.
However, Russell185 does teach that the one or more sensors (optical sensor) is for detecting/sensing/monitoring the presence or amount of powder spill over at least a portion of said walls (55) including said computer control (as mentioned above); and wherein the invention relates to rapid prototyping ([0002]).
Morikawa teaches that it is known in rapid prototyping art that an optical sensor or a weight sensor (368) can be used to monitor/measure the amount/weight of powder present; and wherein the weight information from said weight sensor (358) is sent to a main controller (90) ([0160,0146]) (Figure 13).   
It would have been obvious to one having ordinary skilled in the art to substitute Russell185’s optical sensor (disposed proximate one or more buttresses (52) which measures the amount of powder build material (51) spills over at least a portion of the walls (55)) with a weight sensor and to send the amount/weight information of said powder build material (51) to said computer control as taught by Morikawa to yield predictable and reasonable expectation of successful result of monitoring/measuring the amount/weight of said powder build material (51) present on said build surface and additionally regulating said One would have been motivated to do so because Russell185 desires sensing/monitoring the presence or amount of powder spill over at least a portion of said walls (55) using an optical sensor and using said sensing/monitoring information to regulate said amount of powder build material deposited from said trough (56) via said computer control; and Morikawa teaches a known weight sensor, which is an alternative to an optical sensor, in the rapid prototyping art for monitoring/measuring the amount/weight of a powder present and sending said amount/weight information to a controller.    
With respect to the second to fifth arguments, the Examiner submits that the issues raised have already been addressed above (and also see underlined reasoning). With respect to the last argument, the Examiner respectfully disagree and submit that Russell185 clearly teaches measuring the overfeed as mentioned above. 
1) Regarding the combination of Russell413 and Allman for the rejection of claim 8, Applicant argued that Russell413 does not teach a coating unit that passes over a building container since the powdered build material dispenser assembly (20) is stationary. 2) Applicant argued that there is no evidence that one would modify the teachings of Russell413 to include the missing feature.  
With respect to the both of the arguments, the Examiner submits that Russell413 teaches wherein the coating unit (20,22,52,54) is capable of applying a particulate material in layers ([0050-0051]) and passes over the build container (24,12) (Examiner notes that said build drum (12) can be stationary as the printing components comprising 
Regarding claim 27, Applicant argued that Sperry does not teach a device including at least one sensor for measuring an overfeed located in a side wall which a coating unit passes over since the film is attached to a bottom of the tray (18) and Sperry’s sensor is for measuring the amount of material in a container (Abstract).
In response, the Examiner respectfully disagree. The Examiner submits that Sperry teaches: 
a device (Figures 1-11) capable of producing three-dimensional components (Abstract), comprising: 
a coating unit (cartridge (16) coating bar (26)) which includes a scraper apparatus (26) capable of providing a particulate material in layers ([0058-0059]); 
Figures 2, 3A-3B, and 4 
a selective solidification apparatus (imager (32)) ([0059]); 
Figure 2
and at least one sensor (optical sensor) capable of measuring an overfeed of the particulate material; wherein the at least one sensor is located in a side wall which the coating unit (26,16) passes over and capable of measuring the particulate material above the sensor (Examiner notes that one or more of said optical sensor can be positioned beneath the film (66) to send optical signal through said film (66) and the solid imaging material and off a reflector that is positioned on the bottom of the slot (38) and back to the sensor ([0075-0076]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/           Examiner, Art Unit 1744                                                                                                                                                                                             
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744